            Case 2:20-cr-00708-AM Document 7 Filed 04/02/20 Page 1 of 2

                                                                                              FILED
                                                                                         APR 022320
                             UNITED STATES DISTRICT COURT
                                                                                     CLERK,   U.S.   DISiRCT CLERK
                              WESTERN DISTRICT OF TEXAS                             VSTERN      DI       T OF TEXAS
                                   DEL RIO DIVISION                                 BY
                                                                                                            DEPUTY

UNITED STATES OF AMERICA                         §      Cause No.:
                                                 §
                                                 §
v.                                               §      INFORMATION
                                                 §
                                                 §      [Vio: 8 U.S.C. § 1326(a) & (b)(l)/(2):
JONATHAN RIVERA-BRAVO                            §      Illegal Re-entry into the United States.]
                                                 §




THE US ATTORNEY CHARGES:                                  iimoIICRO'7O
                                                          JJfl S
                                          COUNT ONE
                                 [8 U.S.C. § 1326(a) & (b)(l)/(2)]

       That on or about February 28, 2020, in the Western District of Texas, Defendant,

                                 JONATHAN RIVERA-BRAVO,

an alien, attempted to enter, entered, and was found in the United States having previously been

denied admission, excluded, deported and removed from the United States on or about December

29, 2019, and that the Defendant had not received the consent of the Attorney General of the United

States and the Secretary of the Department of Homeland Security, to reapply for admission to the

United States, in violation of Title 8, United States Code, Section 1326(a) and (b)(1)/(2).




                                                      B97
                                                      United   Sta.A

                                                                WW. FADLER
                                                          Assistant United States Attorney
         Case 2:20-cr-00708-AM Document 7 Filed 04/02/20 Page 2 of 2




SEALED:
                                                                        II:
UNSEALED: XX

                          PERSONAL DATA SHEET
                      UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TEXAS
                            DEL RIO DIVISION

COUNTY: MAVERICK                   USAO#: 2020R03455
DATE: APRIL 2. 2020                MAG. CT. #: DR2O-0071 1M
AUSA: LARRY W. FADLER
DEFENDANT: JONATHAN RIVERA-BRAVO
CITIZENSHIP: MEXICO
INTERPRETER NEEDED: YES            LANGUAGE: SPANISH
DEFENSE ATTORNEY: PRISCILLA PUENTE-CHACON
ADDRESS OF ATTORNEY: 426 MADISON STREET, EAGLE PASS, TEXAS 78852
DEFENDANT IS: DETAINED             DATE OF ARREST: FEBRUARY 28, 2020
BENCH WARRANT NEEDED: NO
PROBATION OFFICER: N/A
NAME AND ADDRESS OF SURETY: N/A
YOUTH CORRECTIONS ACT APPLICABLE: NO
PROSECUTION BY: INFORMATION
OFFENSE: (CODE & DESCRIPTION): 8 U.S.C.   1326(a) & (b)(1)/(2) - ILLEGAL REENTRY
AFTER DEPORTATION.
OFFENSE IS: FELONY
MAXIMUM SENTENCE: 20 YEARS IMPRISONMENT: A $250.000 FINE;          3   YEARS OF
SUPERVISED RELEASE: AND A $100 SPECIAL ASSESSMENT.
PENALTY IS MANDATORY: YES & NO
REMARKS: SEE ABOVE
W/DT-CR-3
